DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 04/01/2022 is acknowledged.  The traversal is on the ground(s) that the claims are so linked by a special technical feature (see page 2 of Remarks filed on 04/01/2022). 
This is not found persuasive because a common technical feature of Groups I and II (i.e., claim 1) is not a special technical feature as it does not make a contribution over the prior art in view of Tsujino (US 20190241684 A1) (see pages 4-5 of the Office Action mailed on 02/04/2022).  Also, of note, in response to applicant's argument that Tsujino fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved dynamic viscosity, easiness in removing supporting material) are not recited in claim 1.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 10-17 (Group II) are withdrawn from further consideration in this Office Action. 

Claim Interpretation
	Claim 9 recites the limitation “the dynamic viscosity of said composition is from 0.01 Pa·s to 0.1 Pa·s at 25°C under 101.325 KPa.” Here, the pressure “101.325 KPa” means 1 atm, and viscosity of liquid is normally independent of pressure unless extreme pressure is applied. Thus, the limitation would be interpreted as “the dynamic viscosity of said composition is from 0.01 Pa·s to 0.1 Pa·s at 25°C” without a specific pressure condition. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “d) 0.5% to 10% by weight of at least one water soluble polyvalent metallic cations,” and it is suggested to correct to “d) 0.5% to 10% by weight of at least one water soluble polyvalent metallic cation[[s]].”
Claim 7 recites the chemicals “benzil dimethyl ketal” and “benzil diethyl ketal,” and the chemicals should be corrected to “benzyl dimethyl ketal” and “benzyl diethyl ketal.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “d) 0.5% to 10% by weight of at least one water soluble polyvalent metallic cations.” It is unclear whether the limitation means (1) 0.5% to 10% by weight of at least one water soluble polyvalent metallic cations” (as literally mean), or (2) 0.5% to 10% by weight of at least one chemical containing at least one water soluble polyvalent metallic cations” (as shown in ¶ [0072]-¶ [0084], Examples 1-13 of the Instant Specification as published in US 20200181303 A1). Although the Applicant explicitly recites the former, the Applicant discloses the weight percentage of the at least one chemical, as a whole, such as ferric chloride, aluminum acetate, calcium chloride, magnesium chloride, rather than separately tracing the weight percentage of the at least one water soluble polyvalent metallic cations. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitation “f) 20% to 50% by weight of water, the weight percentage of component a), b), c), d) or e) is based on the total weight of the composition” at the last two lines. At first, it is unclear whether the weight percentage of (f) is based on the total weight of the composition or not. Secondly, it is unclear whether all the weight percentages of the components a), b), c), d), e), and f) are based on the total weight of the composition, or not. Thirdly, the limitation “the total weight” has insufficient antecedent basis in the claim. For the purpose of examination, the limitation would be interpreted as “f) 20% to 50% by weight of water, the weight percentages of the components, a), b), c), d), [[or]] e), and f), are  based on a [[the]] total weight of the composition.”  
Claims 2-8 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Claim 6 recites the limitation “the molar ratio of oxidant agent and reducing agent is from 1 to 1.2” in the last two lines. At first, the limitation “the molar ratio” has insufficient antecedent basis in the claim. Secondly, it is unclear whether “oxidant agent” and “reducing agent” are the same agents listed above the limitation or not. For the purpose of examination, the limitation would be interpreted as “[[the]] a molar ratio of the oxidant agent and the reducing agent is from 1 to 1.2.”
Claim 8 recites the limitation “at least one polymerization inhibitor is added that is selected from …” in lines 1-2. It is unclear whether “at least one polymerization inhibitor” is the same component (e) (i.e., 1 % to 10 % by weight of at least one polymerization initiator) as recited in claim 1, or another polymerization inhibitor. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 8 recites the limitations of “tertiary butylhydroquinone” (lines 3-4) and “tertbutylhydroquinone” (line 6). It is unclear whether the two limitations mean the same or not as a duplicate chemical is recited. For the purpose of examination, the limitations would be considered as the same. 
Claim 8 recites the limitations of “di-tert-butylhydroquinone” (line 3) and “2,5-di-tert-butylhydroquinone” (lines 6-7). In this case, the former chemical includes the latter species. It is unclear whether the Applicant intends to mean the same chemicals or not. For the purpose of examination, either of these interpretations would read on the claim. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites the limitation “said monomer of Formula II is selected from allyl acrylate, allyl methacrylate, …”  Claim 1, upon which claim 3 depends, recites the limitation “the total number of unsaturated bond in R2 and R3 is 1” in Formula II. However, the underlying chemicals, allyl acrylate, allyl methacrylate, include two (2) unsaturated bonds – one is in allyl group, and the other is in acrylate group.  Thus, the chemicals do not belong to Formula II as recited in claim 1.  For the purpose of examination, allyl acrylate and allyl methacrylate are excluded from the group of Formula II. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino (US 20190241684 A1). 
Regarding claim 1, Tsujino teaches that a photocurable support material composition for an inkjet 3D printer comprises a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion, and comprises a photopolymerization initiator (abstract). The ionic group is preferably at least one selected from a group consisting of carboxylic acid group, phosphoric acid group, and sulfonic acid group, and the counter ion is preferably at least one selected from a group consisting of sodium ion, potassium ion, and ammonium ion (abstract). 
The photocurable support material composition for an inkjet 3D printer comprises (claims 1, 10): 
20 to 70 mass % of a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion (i.e., including elements (c) and (d), as recited in claim 1);
0.05 to 10.0 mass % of said photopolymerization initiator (i.e., element (e)); having an overlapping range with the recited range); and
20 to 75 mass % of a solvent (i.e., element (f); having an overlapping range with the recited range; ¶ [0063]: water).
Total content (i.e., including elements (c) and (d), as recited in claim 1) of the monovalent salts and the polyvalent metal salts of the acrylic acids is preferably from 20 % to 70 % (¶ [0046]), and a content of the polyvalent metal salts of the acrylic acids (i.e., element (d)) is preferably not more than 15 mass % (¶ [0047]; of note having an overlapping range with the recited range of 0.5 % to 10 %; and thus, element (c) would be 5 % to 55 %, having an overlapping range with the recited range of 5 % to 15 %). Various kinds of the monovalent salts and the polyvalent metal salts of the acrylic acids are disclosed including monovalent salts such as alkali metal salts, for example, sodium salt and potassium salt, and ammonium salt; polyvalent salts such as zinc salt, magnesium salts calcium salt, aluminum salt, and neodymium salt; and the like, of acrylic acid and methacrylic acid (¶ [0028], ¶ [0030], ¶ [0034]-¶ [0036]). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). And also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
The photocurable support material compositions for inkjet 3D printers of the present invention can contain unsaturated monomers other than the water soluble ethylenically unsaturated monomers containing the ionic groups and the counter ions (¶ [0048]-¶ [0050]; disclosing various kinds of (meth) acrylic acid and (meth) acrylate), and a content of unsaturated monomers is preferably 20 to 50 mass % in 100% by mass of the composition (¶ [0051]) (i.e., including elements (a) and (b) as recited in claim 1; having an overlapping range with the recited range). Although Tsujino does not explicitly discloses that, for example, both (meth) acrylic acid (i.e., element (a)) and (meth) acrylate (i.e., element (b)) are included in the recited ranges, respectively, it would be obvious to one of ordinary skill in the art through routine optimization to try several kinds of the listed unsaturated monomers within the disclosed mass range and find optimal combinations of the monomers. 
Regarding claim 2, Tsujino teaches that said monomer of Formula I is selected from acrylic acid, methacrylic acid, crotonic acid, maleic acid, allylacetic acid, 3- butenoic acid, and 2-heptenoic acid or a mixture thereof (¶ [0034]: the like, of acrylic acid, methacrylic acid, maleic acid, fumaric acid; ¶ [0049]: methacrylic acid).
Regarding claim 3, Tsujino teaches that said monomer of Formula II is selected from allyl acrylate, allyl methacrylate, methyl(meth)acrylate, ethyl(meth)acrylate, n-propyl(meth)acrylate, n-butyl (meth)acrylate, isobutyl(meth)acrylate, n-hexyl(meth)acrylate, 2-ethylhexyl (meth)acrylate, n-octyl(meth)acrylate, n-decyl(meth)acrylate, n-dodecyl (meth)acrylate, 2-hydroxyethyl(meth)acrylate, 2-hydroxypropyl (meth) acrylate, 3-hydroxypropyl (meth) acrylate, 2-methoxyethyl(meth)acrylate, 2-ethoxyethyl (meth)acrylate, 2-ethoxypropyl(meth)acrylate, 3- ethoxypropyl (meth)acrylate, tetrahydrofurfuryl(meth)acrylate, 2-(2-ethoxyethoxy)ethyl acrylate, cyclohexyl (meth)acrylate and isodecyl acrylate or a mixture thereof (¶ [0049]: methacrylic acid).).
Regarding claim 4, Tsujino teaches that said alkali metal salt of Formula III and/or Formula IV is selected from sodium acrylate, potassium acrylate, lithium acrylate, pentenoic acid sodium salt, crotonic acid sodium salt, 2-butenedioic acid disodium salt and potassium crotonate or a mixture thereof (¶ [0034], ¶ [0039], ¶ [0042], ¶ [0055], ¶ [0103], ¶ [0138], claim 6).
Regarding claim 5, Tsujino teaches that said water soluble polyvalent metallic cation is selected from ferric cation, calcium cation, aluminum cation, magnesium cation, or a mixture thereof (¶ [0018], ¶ [0030], ¶ [0031], ¶ [0034], ¶ [0138], claim 9).
Regarding claim 7, Tsujino teaches various photopolymerization initiators and examples of the initiators include benzoin compounds, acetophenone compounds, anthraquinone compounds, benzophenone compounds, phosphine oxides, and a mixture thereof at least including benzoin methyl ether, benzoin ethyl ether and benzoin isopropyl ether, acetophenone, 1,1-dichloroacetophenone, and benzyl dimethyl ketal and benzyl diethyl ketal, as recited in claim 7 (¶ [0059]-¶ [0060]).
Regarding claim 8, Tsujino teaches that the photocurable support material compositions can contain other additives as required within a range not hindering the effects of the present invention including photopolymerizing initiation aids, polymerization inhibitors, surfactants, coloring agents, antioxidants, chain transfer agents, and fillers (¶ [0066]). Examples of polymerization inhibitors include at least hydroquinone, p-methoxyphenol, t-butylcatechol, t-butylhydroquinone, 2,5-di-t-butyl-p-benzoquinone, as recited in claim 8 (¶ [0068]).
Regarding claim 9, Tsujino teaches that the dynamic viscosity of said composition is from 0.01 Pa·s to 0.1 Pa·s at 25°C under 101.325 KPa (¶ [0094]: viscosity at 25° C is preferably 5 to 300 mPa·s). Although Tsujino does not anticipate the claimed range, the claimed range lies inside ranges disclosed by Tsujino. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view of Braun et al. (US 20130017945 A1, hereinafter Braun) and Baxter et al. (US 20020099156 A1, hereinafter Baxter).
Regarding claim 6, Tsujino teaches all the claimed limitations but does not specifically teach that said polymerization initiator is a redox initiator as recited in claim 6. 
Braun teaches a process for producing water-absorbing polymer particles with high free swell rate by polymerizing a monomer solution or suspension comprising an ethylenically unsaturated monomer bearing acid groups, a crosslinker, an initiator and an ethylenically unsaturated ionic surfactant (abstract). The monomer solution includes a) monomers, for example, ethylenically unsaturated carboxylic acids, such as acrylic acid, methacrylic acid (¶ [0026]), b) crosslinkers (¶ [0033]), c) initiator (¶ [0037]), d) ethylenically unsaturated monomers, copolymerizable with the monomers (a), for example, hydroxyethyl acrylate, hydroxyethyl methacrylate (¶ [0038]). Braun also teaches that the initiators may be redox initiator such as sodium peroxodisulfate (i.e., a synonym of sodium persulfate)/sodium bisulfite (¶ [0037]).
However, Braun does not specifically teach that the molar ratio of the oxidant agent and the reducing agent is from 1 to 1.2. 
Baxter teaches a process for preparing an aqueous emulsion polymer including providing at least one ethylenically unsaturated monomer and a free radical redox initiator system under emulsion polymerization conditions, the redox initiator system including an oxidant; a reductant and a metal promoter complex (abstract). Baxter also teaches that the choice of a particular oxidant and reductant usefully employed in a redox initiator system for preparing aqueous emulsion polymers from two or more ethylenically unsaturated monomers depends on the redox potentials of the metal salts, and the ratio of oxidant to reductant ranges from 0.1:1.0 to 1.0:0.1, depending on the redox potential of the metal salt employed (¶ [0016]). Although Baxter does not anticipate the claimed range, the claimed range lies inside the ranges disclosed by Baxter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the polymerization initiator of Tsujino with known a redox initiator pair of an oxidant agent and a reducing agent as taught by Braun, at a known molar ratio of the oxidant agent and the reducing agent as taught by Baxter in order to obtain known results or a reasonable expectation of successful results of the polymerization of a composition comprising an ethylenically unsaturated monomer (Braun: derived from abstract; Baxter: derived from abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu (US 20170321032 A1) teaches a composition of binder including the elements of (a)-(f) as recited in the instant claim 1 (abstract, ¶ [0062]-¶ [0063], ¶ [0111]). 
Funk (US 20120309920 A1) teaches a process for continuously producing water-absorbing polymer particles, wherein the acrylic acid used to produce the polymer particles (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726